

114 S1587 IS: Authority for the Use of Military Force Against the Islamic State of Iraq and the Levant Act
U.S. Senate
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1587IN THE SENATE OF THE UNITED STATESJune 16, 2015Mr. Kaine (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize the use of the United States Armed Forces against the Islamic State of Iraq and the
			 Levant.
	
 1.Short titleThis Act may be cited as the Authority for the Use of Military Force Against the Islamic State of Iraq and the Levant Act. 2.FindingsCongress makes the following findings:
 (1)The terrorist organization that has referred to itself as the Islamic State of Iraq and the Levant and various other names (in this resolution referred to as ISIL) poses a grave threat to the people and territorial integrity of Iraq and Syria, regional stability, and the national security interests of the United States and its allies and partners.
 (2)ISIL holds significant territory in Iraq and Syria and has stated its intention to seize more territory and demonstrated the capability to do so.
 (3)ISIL leaders have stated that they intend to conduct terrorist attacks internationally, including against the United States, its citizens, and interests.
 (4)ISIL has committed despicable acts of violence and mass executions against Muslims, regardless of sect, who do not subscribe to ISIL’s depraved, violent, and oppressive ideology;
 (5)ISIL has threatened genocide and committed vicious acts of violence against religious and ethnic minority groups, including Iraqi Christian, Yezidi, and Turkmen populations.
 (6)ISIL has targeted innocent women and girls with horrific acts of violence, including abduction, enslavement, torture, rape, and forced marriage.
 (7)ISIL is responsible for the deaths of innocent United States citizens, including James Foley, Steven Sotloff, Abdul-Rahman Peter Kassig, and Kayla Mueller.
 (8)The United States is working with regional and global allies and partners to degrade and defeat ISIL, to cut off its funding, to stop the flow of foreign fighters to its ranks, and to support local communities as they reject ISIL.
 (9)The announcement of the anti-ISIL Coalition on September 5, 2014, during the NATO Summit in Wales, stated that ISIL poses a serious threat and should be countered by a broad international coalition.
 (10)The United States calls on its allies and partners, particularly in the Middle East and North Africa, to join the anti-ISIL Coalition and defeat this terrorist threat.
 (11)President Barack Obama, United States military leaders, and United States allies in the region have made clear that it is more effective to use the unique capabilities of the United States Government to support regional partners instead of large-scale deployments of United States ground forces in this mission.
			3.Authorization for use of United States Armed Forces
 (a)AuthorizationThe President is authorized to use the Armed Forces of the United States as the President determines necessary and appropriate against ISIL or associated persons or forces as defined in section 6.
			(b)War Powers Resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).
 (2)Applicability of other requirementsNothing in this Act supersedes any requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).
 (c)PurposeThe purpose of this authorization is to protect the lives of United States citizens and to provide military support to regional partners in their battle to defeat ISIL. The use of significant United States ground troops in combat against ISIL, except to protect the lives of United States citizens from imminent threat, is not consistent with such purpose.
 4.Duration of authorizationThe authorization for the use of military force under this Act shall terminate three years after the date of the enactment of this Act, unless reauthorized.
 5.ReportsThe President shall report to Congress at least once every six months on specific actions taken pursuant to this authorization.
 6.Associated persons or forces definedIn this Act, the term associated persons or forces— (1)means individuals and organizations fighting for, on behalf of, or alongside ISIL or any closely related successor entity in hostilities against the United States or its coalition partners; and
 (2)refers to any individual or organization that presents a direct threat to members of the United States Armed Forces, coalition partner forces, or forces trained by the coalition, in their fight against ISIL.
 7.Repeal of Authorization for Use of Military Force Against IraqThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed.
 8.Sole statutory authority for military action against ISILThis authorization shall constitute the sole statutory authority for United States military action against the Islamic State of Iraq and the Levant and associated persons or forces, and supersedes any prior authorization for the use of military force involving action against ISIL.